[Cite as Hogya v. Hogya, 2022-Ohio-2465.]



                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

PAIGE HOGYA,                                    CASE NO. 2022-L-051

                 Petitioner-Appellee,
                                                Civil Appeal from the
        - vs -                                  Court of Common Pleas,
                                                Domestic Relations Division
HOPE C. HOGYA,

                 Respondent-Appellant.          Trial Court No. 2021 DV 000121


                                       MEMORANDUM
                                         OPINION

                                     Decided: July 18, 2022
                                   Judgment: Appeal dismissed


Paige Hogya, pro se, 7673 Holly Drive, Mentor on the Lake, OH 44060 (Petitioner-
Appellee).

Hope C. Hogya, pro se, PID# 517804, Lake County Adult Detention Facility, 104 East
Erie Street, Painesville, OH 44077 (Respondent-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Hope C. Hogya, filed a pro se appeal, but no entry was attached.

        {¶2}     The trial court docket reveals that on June 28, 2021, appellee, Paige Hogya,

petitioned the Lake County Court of Common Pleas, Domestic Relations Division, for a

domestic violence civil protection order against her sister, appellant. The trial court issued

an order of protection on July 8, 2021, effective for one year for appellee and her

daughter. On July 13, 2021 and July 20, 2021, two motions to modify or terminate the

protection order were filed. On October 13, 2021, the trial court denied the motions.
Appellant filed a motion for contempt of a domestic violence civil protection order. In an

entry dated October 22, 2021, the trial court dismissed the motion for contempt.

      {¶3}   The docket confirms that since October 22, 2021, the trial court has issued

no other entry. This appeal was filed on June 13, 2022. Pursuant to App.R. 3(D) and

Loc.R. 3(C)(2), appellant is required to attach to the notice of appeal a copy of the entry

being appealed, or the appeal may be dismissed. Specialized Loan Servicing, L.L.C. v.

Kovach, 11th Dist. Geauga No. 2022-G-0002, 2022-Ohio-1014, ¶ 3. Here, appellant did

not attach the entry being appealed to her notice of appeal, and the last entry issued by

the trial court was on October 22, 2021. An appeal from that entry or any other former

entry would be untimely pursuant to App.R. 4(A).

      {¶4}   Based on the foregoing, appellant’s appeal is dismissed, sua sponte.

      {¶5}   Appeal dismissed.



MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                            2

Case No. 2022-L-051